UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2368


YOLANDA BELL,

                    Plaintiff - Appellant,

             v.

ANNE M. HEISHMAN; KENNETH LABOWITZ; SABEN JOHNSTON, Esquire;
BLANKENSHIP & KEITH; INOVA HEALTH CARE SERVICES, d/b/a INOVA
Fairfax Hospital; BEVERLY ENTERPRISES, VIRGINIA, INC., d/b/a Golden
Living Centers-Sleepy Hollow; SHARON LAGONZO, Executive Director - Envoy
of Alexandria,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-00430-AJT-TCB)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yolanda Bell, Appellant Pro Se. Laurie Kirkland, BLANKINGSHIP & KEITH, PC,
Fairfax, Virginia; Mark Sheridan Brennan, Sr., VANDEVENTER BLACK, LLP,
Richmond, Virginia; Andrew Biondi, SANDS ANDERSON, PC, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Yolanda Bell appeals the district court’s order denying relief on her civil action

challenging the health care decisions made by Appellees on behalf of Bell’s incapacitated

adult sister. We have reviewed the record and find no reversible error. Accordingly, we

grant leave to proceed in forma pauperis and affirm for the reasons stated by the district

court. Bell v. Heishman, No. 1:17-cv-00430-AJT-TCB (E.D. Va. Oct. 3, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2